
	
		II
		112th CONGRESS
		1st Session
		S. 1671
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mrs. Hagan (for herself,
			 Mr. McCain, Mrs. Boxer, Mr.
			 Blunt, Mr. Graham,
			 Mr. Isakson, Ms. Murkowski, Mr. Brown
			 of Massachusetts, and Mr.
			 Manchin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  temporary dividends received deduction for dividends received from a controlled
		  foreign corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Earnings Reinvestment
			 Act.
		2.Allowance of temporary
			 dividends received deduction for dividends received from a controlled foreign
			 corporation
			(a)Applicability
			 of provision
				(1)In
			 generalSubsection (f) of section 965 is amended to read as
			 follows:
					
						(f)Election;
				election year
							(1)In
				generalThe taxpayer may elect to apply this section to—
								(A)the taxpayer's
				last taxable year which begins before the date of the enactment of the
				Foreign Earnings Reinvestment
				Act, or
								(B)the taxpayer's
				first taxable year which begins during the 1-year period beginning on such
				date.
								Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year.(C)Election
				yearFor purposes of this section, the term election
				year means the taxable year—
									(i)which begins
				after the date that is one year before the date of the enactment of the
				Foreign Earnings Reinvestment
				Act, and
									(ii)to which the
				taxpayer elects under paragraph (1) to apply this
				section.
									.
				(2)Conforming
			 amendments
					(A)Extraordinary
			 dividendsSection 965(b)(2) of such Code is amended—
						(i)by
			 striking June 30, 2003 and inserting September 30,
			 2011, and
						(ii)by
			 adding at the end the following new sentence: The amounts described in
			 clauses (i), (ii), and (iii) shall not include any amounts which were taken
			 into account in determining the deduction under subsection (a) for any prior
			 taxable year..
						(B)Determinations
			 relating to related party indebtednessSection 965(b)(3)(B) of such Code is
			 amended by striking October 3, 2004 and inserting
			 September 30, 2011.
					(C)Determinations
			 relating to base periodSection 965(c)(2) of such Code is amended
			 by striking June 30, 2003 and inserting September 30,
			 2011.
					(b)Deduction
			 includes current and accumulated foreign earnings
				(1)In
			 generalParagraph (1) of section 965(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the sum of the current and accumulated earnings
				and profits described in section 959(c)(3) for the year a deduction is claimed
				under subsection (a), without diminution by reason of any distributions made
				during the election year, for all controlled foreign corporations of the United
				States
				shareholder.
						.
				(2)Conforming
			 amendments
					(A)Section 965(c) of
			 such Code, as amended by subsection (a), is amended by striking paragraph (1)
			 and by redesignating paragraphs (2), (3), (4), and (5), as paragraphs (1), (2),
			 (3), and (4), respectively.
					(B)Paragraph (4) of
			 section 965(c) of such Code, as redesignated by subparagraph (A), is amended to
			 read as follows:
						
							(4)Controlled
				groupsAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States
				shareholder.
							.
					(c)Amount of
			 deduction
				(1)In
			 generalParagraph (1) of section 965(a) of the Internal Revenue
			 Code of 1986 is amended by striking 85 percent and inserting
			 75 percent.
				(2)Bonus deduction
			 in subsequent taxable year for increasing jobsSection 965 of
			 such Code is amended by adding at the end the following new subsection:
					
						(g)Bonus
				deduction
							(1)In
				generalIn the case of any taxpayer who makes an election to
				apply this section, there shall be allowed as a deduction for the first taxable
				year following the election year an amount equal to the applicable percentage
				of the cash dividends which are taken into account under subsection (a) with
				respect to such taxpayer for the election year.
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is the amount which bears the same ratio (not greater than 1) to 10
				percent as—
								(A)the excess (if
				any) of—
									(i)the qualified
				payroll of the taxpayer for the calendar year which begins with or within the
				first taxable year following the election year, over
									(ii)the qualified
				payroll of the taxpayer for calendar year 2010, bears to
									(B)10 percent of the
				qualified payroll of the taxpayer for calendar year
				2010.
								
					
						(3)Qualified
				payrollFor purposes of this paragraph:
							(A)In
				generalThe term qualified payroll means, with
				respect to a taxpayer for any calendar year, the aggregate wages (as defined in
				section 3121(a)) paid by the corporation during such calendar year.
							(B)Exception for
				changes in ownership of trades or businesses
								(i)AcquisitionsIf,
				after December 31, 2009, and before the close of the first taxable year
				following the election year, a taxpayer acquires the trade or business of a
				predecessor, then the qualified payroll of such taxpayer for any calendar year
				shall be increased by so much of the qualified payroll of the predecessor for
				such calendar year as was attributable to the trade or business acquired by the
				taxpayer.
								(ii)DispositionsIf,
				after December 31, 2009, and before the close of the first taxable year
				following the election year, a taxpayer disposes of a trade or business,
				then—
									(I)the qualified
				payroll of such taxpayer for calendar year 2010 shall be decreased by the
				amount of wages for such calendar year as were attributable to the trade or
				business which was disposed of by the taxpayer, and
									(II)if the
				disposition occurs after the beginning of the first taxable year following the
				election year, the qualified payroll of such taxpayer for the calendar year
				which begins with or within such taxable year shall be decreased by the amount
				of wages for such calendar year as were attributable to the trade or business
				which was disposed of by the taxpayer.
									(C)Special
				ruleFor purposes of determining qualified payroll for any
				calendar year after calendar year 2011, such term shall not include wages paid
				to any individual if such individual received compensation from the taxpayer
				for services performed—
								(i)after the date of
				the enactment of this paragraph, and
								(ii)at a time when
				such individual was not an employee of the
				taxpayer.
								.
				(3)Reduction for
			 failure to maintain employment levelsParagraph (4) of section
			 965(b) of such Code (relating to limitations) is amended to read as
			 follows:
					
						(4)Reduction in
				benefits for failure to maintain employment levels
							(A)In
				generalIf, during the period consisting of the calendar month in
				which the taxpayer first receives a distribution described in subsection (a)(1)
				and the succeeding 23 calendar months, the taxpayer does not maintain an
				average employment level at least equal to the taxpayer’s prior average
				employment, an additional amount equal to $75,000 multiplied by the number of
				employees by which the taxpayer’s average employment level during such period
				falls below the prior average employment (but not exceeding the aggregate
				amount allowed as a deduction pursuant to subsection (a)(1)) shall be taken
				into income by the taxpayer during the taxable year that includes the final day
				of such period.
							(B)Average
				employment levelFor purposes
				of this paragraph, the taxpayer’s average employment level for a period shall
				be the average number of full-time United States employees of the taxpayer,
				measured at the end of each month during the period.
							(C)Prior average
				employmentFor purposes of this paragraph, the taxpayer’s
				prior average employment shall be the average number of full-time
				United States employees of the taxpayer during the period consisting of the 24
				calendar months immediately preceding the calendar month in which the taxpayer
				first receives a distribution described in subsection (a)(1).
							(D)Full-time
				United States employeeFor
				purposes of this paragraph—
								(i)In
				generalThe term full-time United States employee
				means an individual who provides services in the United States as a full-time
				employee, based on the employer’s standards and practices; except that
				regardless of the employer’s classification of the employee, an employee whose
				normal schedule is 40 hours or more per week is considered a full-time
				employee.
								(ii)Exception for
				changes in ownership of trades or businessesSuch term does not
				include—
									(I)any individual
				who was an employee, on the date of acquisition, of any trade or business
				acquired by the taxpayer during the 24-month period referred to in subparagraph
				(A), and
									(II)any individual
				who was an employee of any trade or business disposed of by the taxpayer during
				the 24-month period referred to in subparagraph (A) or the 24-month period
				referred to in subparagraph (C).
									(E)Aggregation
				rulesIn determining the taxpayer’s average employment level and
				prior average employment, all domestic members of a controlled group shall be
				treated as a single
				taxpayer.
							.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
